UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June27, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 19109 - 7201 West Friendly Avenue Greensboro, NC 27419-9109 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(336) 294-4410 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock NewYork Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes [] No [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.[X] . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[X]Non-accelerated filer[]Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [ X ] As of December27, 2009, the aggregate market value of the registrant’s voting common stock held by non-affiliates of the registrant was $157,631,243.The registrant has no non-voting stock. As of September 6, 2010, the number of shares of the registrant’s common stock outstanding was 60,172,300. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement filed with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the Annual Meeting of Shareholders of Unifi, Inc., held on October27, 2010, are incorporated by reference into PartIII.(With the exception of those portions which are specifically incorporated by reference in this Form 10-K, the Proxy Statement is not deemed to be filed or incorporated by reference as part of this report.) Amendment No. 1 Explanatory Note Unifi, Inc. (the “Company” or the “Registrant”) is filing this Form 10-K/A to amend Item 15 of its Annual Report on Form 10-K (the “Form 10-K”) for the fiscal year ended June 27, 2010, and pursuant to Rule 3-09 of Regulation S-X under the Securities Exchange Act of 1934, to include the financial statements and related notes of Parkdale America, LLC (“PAL”), an unconsolidated joint venture in which the Company holds a 34% equity ownership interest. Rule 3-09 of Regulation S-X provides that if a 50%-or-less-owned person accounted for by the equity method meets the first or third condition of the significant subsidiary tests set forth in Rule 1-02(w), substituting 20% for 10%, separate financial statements for such 50%-or-less-owned person shall be filed. PAL met the significant subsidiary test described above for the Company’s fiscal years ending June 27, 2010 and June 29, 2008 and the Company has included in this Form 10-K/A the required audited financial statements for PAL’s corresponding fiscal years ending January 1, 2011 and January 3, 2009.PAL did not meet the significance test for the Company’s fiscal year ended June 28, 2009, and therefore as permitted by Rule 3-09(b)(1) the corresponding financial statements for PAL’s fiscal year ended January 2, 2010 provided in this Form 10K/A are not required to be audited and as such are not accompanied by an audit opinion. The Company's significance tests are calculated as of the end of its fiscal year and for its fiscal year. Item 15 is also being amended by this Form 10-K/A to include reference to the PAL financial statements and the related reports of PAL’s independent certified public accounting firms, and to file the consents of the independent certified public accounting firms related to their opinions contained in this filing and certifications under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.This Form 10-K/A does not otherwise update or amend any other items or disclosures as originally filed and does not otherwise reflect events occurring after the original filing date of the Annual Report.Accordingly, this Form 10-K/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission (“SEC”) subsequent to the original filing.In accordance with Rule 12b-15 of the Securities Exchange Act of 1934, as amended, the text of the amended item (Item 15) is set forth in its entirety in the attached pages hereto. PART IV Item 15. Exhibits and Financial Statement Schedules (a)1. Financial Statements The following financial statements of the Registrant and reports of independent registered public accounting firm are filed as a part of this Report. Pages Reports of Independent Registered Public Accounting Firm + Consolidated Balance Sheets at June 27, 2010 and June 28, 2009 + Consolidated Statements of Operations for the Years Ended June 27, 2010, June 28, 2009, and June 29, 2008 + Consolidated Statements of Changes in Shareholders’ Equity for the Years Ended June 27, 2010, June 28, 2009, and June 29, 2008 + Consolidated Statements of Cash Flows for the Years Ended June 27, 2010, June 28, 2009, and June 29, 2008 + Notes to Consolidated Financial Statements + 2. Financial Statement Schedules II — Valuation and Qualifying Accounts + Parkdale America, LLC Financial Statements as of January 1, 2011 and January 2, 2010 and for the Years Ended January 1, 2011, January 2, 2010, and January 3, 2009 9 Schedules other than those above are omitted because they are not required, are not applicable, or the required information is given in the consolidated financial statements or notes thereto. With the exception of the information herein expressly incorporated by reference, the Proxy Statement is not deemed filed as a part of this Annual Report on Form 10-K. + Previously filed 3 3. Exhibits Exhibit Number Description 3.1(i)(a) Restated Certificate of Incorporation of Unifi, Inc., as amended (incorporated by reference to Exhibit 3a to the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2004 (Reg. No. 001-10542) filed on September17, 2004). + 3.1(i)(b) Certificate of Change to the Certificate of Incorporation of Unifi, Inc. (incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated July 25, 2006). + 3.1 (ii) Restated By-laws of Unifi, Inc. (incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated December 20, 2007). + Indenture dated May 26, 2006, among Unifi, Inc., the guarantors party thereto and U.S. Bank National Association, as trustee (incorporated by reference to Exhibit 4.1 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Form of Exchange Note (incorporated by reference to Exhibit 4.2 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Registration Rights Agreement, dated May 26, 2006, among Unifi, Inc., the guarantors party thereto and Lehman Brothers Inc. and Banc of America Securities LLC, as the initial purchasers (incorporated by reference to Exhibit 4.3 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Security Agreement, dated as of May 26, 2006, among Unifi, Inc., the guarantors party thereto and U.S. Bank National Association (incorporated by reference to Exhibit 4.4 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Pledge Agreement, dated as of May 26, 2006, among Unifi, Inc., the guarantors’ party thereto and U.S. Bank National Association (incorporated by reference to Exhibit 4.5 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Grant of Security Interest in Patent Rights, dated as of May 26, 2006, by Unifi, Inc. in favor of U.S. Bank National Association (incorporated by reference to Exhibit 4.6 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Grant of Security Interest in Trademark Rights, dated as of May 26, 2006, by Unifi, Inc. in favor of U.S. Bank National Association (incorporated by reference to Exhibit 4.7 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Intercreditor Agreement, dated as of May 26, 2006, among Unifi, Inc., the subsidiaries party thereto, Bank of America N.A. and U.S. Bank National Association (incorporated by reference to Exhibit 4.8 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + 4 Exhibit Number Description Amended and Restated Credit Agreement, dated as of May 26, 2006, among Unifi, Inc., the subsidiaries party thereto and Bank of America N.A. (incorporated by reference to Exhibit 4.9 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Amended and Restated Security Agreement, dated May 26, 2006, among Unifi, Inc., the subsidiaries party thereto and Bank of America N.A. (incorporated by reference to Exhibit 4.10 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Pledge Agreement, dated May 26, 2006, among Unifi, Inc., the subsidiaries party thereto and Bank of America N.A. (incorporated by reference to Exhibit 4.12 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Grant of Security Interest in Patent Rights, dated as of May 26, 2006, by Unifi, Inc. in favor of Bank of America N.A. (incorporated by reference to Exhibit 4.12 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Grant of Security Interest in Trademark Rights, dated as of May 26, 2006, by Unifi, Inc. in favor of Bank of America N.A. (incorporated by reference to Exhibit 4.13 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + Registration Rights Agreement dated January 1, 2007 between Unifi, Inc. and Dillon Yarn Corporation (incorporated by reference from Exhibit7.1 to the Company’s Schedule13D dated January2, 2007). + First Amendment to Amended and Restated Credit Agreement, Amended and Restated Security Agreement and Pledge Agreement, dated as of September 9, 2010, among Unifi, Inc., the subsidiaries of Unifi, Inc. from time to time party to the agreement, each lender from time to time party to the agreement and Bank of America N.A. as AdministrativeAgent (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K dated September 9, 2010). + Deposit Account Control Agreement, dated as of May 26, 2006, between Unifi Manufacturing, Inc. and Bank of America, N.A. (incorporated by reference to Exhibit 10.1 to the Company’s Annual Report on Form 10-K for the fiscal year ended June25, 2006 (Reg. No. 001-10542) filed on September8, 2006). + *1999 Unifi, Inc. Long-Term Incentive Plan (incorporated by reference from Exhibit 99.1 to the Company’s Registration Statement on Form S-8 (Reg. No. 333-43158) filed on August7, 2000). + *Form of Option Agreement for Incentive Stock Options granted under the 1999 Unifi, Inc. Long-Term Incentive Plan (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated July 25, 2006). + *Unifi, Inc. Supplemental Key Employee Retirement Plan, effective July26, 2006 (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated July 25, 2006). + *Change of Control Agreement between Unifi, Inc. and Thomas H. Caudle, Jr., effective August 14, 2009 (incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated August 14, 2009). + *Change of Control Agreement between Unifi, Inc. and Charles F, McCoy, effective August 14, 2009 (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated August 14, 2009). + 5 Exhibit Number Description *Change of Control Agreement between Unifi, Inc. and Ronald L. Smith, effective August 14, 2009 (incorporated by reference to Exhibit 10.5 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated August 14, 2009). + *Change of Control Agreement between Unifi, Inc. and R. Roger Berrier, Jr., effective August 14, 2009 (incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated August 14, 2009). + *Change of Control Agreement between Unifi, Inc. and William L. Jasper, effective August 14, 2009 (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated August 14, 2009). + Sales and Services Agreement dated January 1, 2007 between Unifi, Inc. and Dillon Yarn Corporation (incorporated by reference to Exhibit 99.1 to the Company’s Registration Statement on Form S-3 (Reg. No. 333-140580)filed on February 9, 2007). + *Severance Agreement, executed October 4, 2007, by and between the Company and William M. Lowe, Jr. (incorporated by reference from Exhibit 10.1 to the Company’s current report on Form 8-K (Reg. No. 001-10542) dated October 4, 2007). + First Amendment to Sales and Service Agreement dated January 1, 2007 between Unifi Manufacturing, Inc. and Dillon Yarn Corporation (incorporated by reference to Exhibit 99.2 to the Company’s Registration Statement on Form 8-K (Reg. No. 333-140580) filed on December 3, 2008). + *2008 Unifi, Inc. Long-Term Incentive Plan (incorporated by reference to Exhibit 99.1 to the Company’s Registration Statement on Form S-8 (Reg. No. 333-140590) filed on December 12, 2008). + *Form of Option Agreement for Incentive Stock Options granted under the 2008 Unifi, Inc. Long-Term Incentive Plan (incorporated by reference to Exhibit 10.3 to the Company’s quarterly report on Form 10-Q for the quarterly period December 28, 2008 (Reg. No. 001-10542) filed on February 6, 2009). + *Amendment to the Unifi, Inc. Supplemental Key Employee Retirement Plan (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) filed on December 31, 2008). + Yarn Purchase Agreement between Unifi Manufacturing, Inc. and Hanesbrands, Inc effective November 6, 2009 (incorporated by reference from Exhibit 32.2 to the Company’s current report on Form 8-K (Reg. No. 001-10542) dated November 6, 2009) (portions of the exhibit have been redacted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request). + Second Amendment to Sales and Service Agreement between Unifi, Inc. and Dillon Yarn Corporation, effective January 1, 2010 (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K (Reg. No. 001-10542) dated December 11, 2009). + Statement of Computation of Ratios of Earnings to Fixed Charges. + Unifi, Inc. Ethical Business Conduct Policy Statement as amended July 22, 2004, filed as Exhibit (14a) with the Company's Annual Report on Form 10-K for the fiscal year ended June 27, 2004 (Reg. No. 001-10542), which is incorporated herein by reference. + Unifi, Inc. Code of Business Conduct & Ethics adopted on July 22, 2004, filed as Exhibit (14b) with the Company's Annual Report on Form 10-K for the fiscal year ended June 27, 2004 (Reg. No. 001-10542), which is incorporated herein by reference. + 6 Exhibit Number Description List of Subsidiaries. + Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm. + Consent of PricewaterhouseCoopers LLP, Independent Certified Public Accounting Firm. Consent of Grant Thornton LLP, Independent Certified Public Accounting Firm. Chief Executive Officer’s certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Chief Financial Officer’s certification pursuant to Section 302 of the Sarbanes-OxleyAct of 2002. Chief Executive Officer’s certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Chief Financial Officer’s certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. *NOTE:These Exhibits are management contracts or compensatory plans or arrangements required to be filed as an exhibit to this Form 10-K pursuant to Item 15(b) of this report. + Previously filed 7 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on April 1, 2011. UNIFI, Inc. By: /s/RONALD L. SMITH Ronald L. Smith Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 8 Parkdale America, LLC (A Limited Liability Company) Financial Statements January1, 2011, January2, 2010, and January 3, 2009 9 Parkdale America, LLC (A Limited Liability Company) Index January1, 2011, January2, 2010, and January 3, 2009 Page(s) Report of Independent Auditors and Report of Independent Certified Public Accountants 11-12 Financial Statements Balance Sheets 13 Statements of Operations 14 Statements of Members’ Equity 15 Statements of Cash Flows 16 Notes to Financial Statements 17-26 10 Report of Independent Auditors To the Board of Members of Parkdale America, LLC In our opinion, the accompanying balance sheet and the related statements of operations, members' equity and cash flows present fairly, in all material respects, the financial position of Parkdale America, LLC at January1, 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with auditing standards generally accepted in the United States of America, which require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion.The financial statements of the Company as of January2, 2010 and for the year then ended and as of January 3, 2009 and for the year then ended were audited by other auditors whose reports dated April21, 2010 and March 13, 2009, respectively, expressed unqualified opinions on those statements. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina April 1, 2011 11 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Board of Members of Parkdale America, LLC: We have audited the accompanying statements of operations, members’ equity and cash flows of Parkdale America, LLC (the Company) for the year ended January 3, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the results of operations and cash flows of Parkdale America, LLC for year ended January 3, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Charlotte, North Carolina March 13, 2009 12 Parkdale America, LLC (A Limited Liability Company) Balance Sheets January1, 2011 and January2, 2010 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, trade (less allowance of $7,676,000 and $4,561,000 in 2010 and 2009, respectively) Other receivables Due from affiliates - Inventories Prepaid expenses and other assets Derivative assets Total current assets Property, plant and equipment, net Investment in joint venture Deferred financing costs, net Other noncurrent assets $ $ Liabilities and Members' Equity Current liabilities Trade accounts payable $ $ Accrued expenses Due to affiliates Total current liabilities Long-term debt - Deferred income Total liabilities Commitments and contingencies (Note 11) Members' equity $ $ The accompanying notes are an integral part of these financial statements. 13 Parkdale America, LLC (A Limited Liability Company) Statements of Operations Years Ended January1, 2011, January2, 2010 and January3, 2009 Net sales $ $ $ Cost of goods sold ) ) ) Gross profit General and administrative expenses ) ) ) Impairment of property, plant and equipment ) ) ) Gain on disposals of property, plant and equipment Gain (loss) on commodity contracts ) ) Income from operations Interest expense ) ) ) Interest income Earnings (loss) from investment in joint venture ) Gain on legal settlement - - Gain (loss) on foreign exchange contracts ) - Other (expense) income, net ) Net income $ $ $ The accompanying notes are an integral part of these financial statements. 14 Parkdale America, LLC (A Limited Liability Company) Statements of Members’ Equity Years Ended January1, 2011, January2, 2010 and January3, 2009 Balance at December 29, 2007 $ Comprehensive income Net income Changes in other comprehensive income related to derivative instruments ) Total comprehensive income Dividends paid ) Balance at January 3, 2009 Comprehensive income Net income Changes in other comprehensive income related to derivative instruments Total comprehensive income Dividends paid ) Balance at January 2, 2010 Comprehensive income Net income Changes in other comprehensive income related to derivative instruments Total comprehensive income Dividends paid ) Balance at January 1, 2011 $ The accompanying notes are an integral part of these financial statements. 15 Parkdale America, LLC (A Limited Liability Company) Statements of Cash Flows Years Ended January1, 2011, January2, 2010 and January3, 2009 Cash flows from operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Gain on disposals of property, plant and equipment ) ) ) Impairment of property, plant and equipment Loss (gain) on derivative instruments ) Dividends received from joint venture - (Earnings) loss from investment in joint venture ) ) Changes in operating assets and liabilities, (net of effect of assets acquired and liabilities assumed in acquisition) Trade accounts receivable, net ) ) Other receivables ) ) Due to affiliates, net Inventories ) ) ) Prepaid expenses and other assets Cash received (paid) for derivative instruments - - Other noncurrent assets ) - Trade accounts payable ) Accrued expenses ) Deferred income ) Net cash provided by operating activities Cash flows from investing activities Purchases of property, plant and equipment ) ) ) Purchase of business - ) - Payments on foreign currency exchange contracts - - ) Proceeds from foreign currency exchange contracts - - Dividends received from joint venture - - Proceeds from disposals of property, plant and equipment Net cash used in investing activities ) ) ) Cash flows from financing activities Proceeds from revolving line of credit - - Payments of deferred financing costs ) ) ) Dividends paid ) ) ) Principal and early buyout payments on capital lease obligations - - ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of year $ $ $ Supplemental disclosures of cash flow information Cash paid during the year for interest $ $
